Citation Nr: 1444918	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for a headache disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, K.B.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from September 1984 to December 2011.  His periods of active duty service include: July 1985 through December 1985, October 2001 through October 2002, October 2004 through January 2006, and April 2009 through May 2010.  

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in July 2008.

In August 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.  

First, the Board notes that there are outstanding federal records that VA has not attempted to obtain, which may be relevant.  Review of the Veteran's electronic medical records indicates that the Veteran reported seeking disability benefits from the Social Security Administration (SSA) in February 2014.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the agency of original jurisdiction must obtain and associate with the claims file copies of any SSA disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, the Board finds that the VA examinations done with respect to the Veteran's low back disorder and right shoulder disorder were inadequate.  While the examiner indicated that the Veteran had current low back and right shoulder conditions at the time of the examination, the examiner failed to provide an opinion regarding whether these conditions were causally related to any period of the Veteran's active service.  When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  As the Veteran has indicated through his hearing testimony and his statements at the time of the examination that these currently diagnosed disabilities are related to his active service, then the VA's duty to assist requires that a VA medical opinion be obtained with respect to a Veteran's claim for benefits.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran also requires a VA examination for his migraine disorder as he has not been provided with a VA examination despite his treatment records from the Birmingham VAMC reporting that he has a current migraine disorder.

Lastly, the Board notes that a new opinion should be provided regarding his claim for bilateral hearing loss due to his active service.  His June 2008 examination opined that his bilateral hearing loss was not related to his active service; however, given the multiple periods of service and legal standards involved another examination is necessary.  

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Court has held that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody. Quirin v. Shinseki, 22 Vet. App. 390, 397 , n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096 ; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).  

 On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'" Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153 ).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition. Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b) (2011). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

The Veteran's September 1984 enlistment examination is incomplete but the page included described the ears and drums as normal.  The audiological evaluation is not currently associated with the claims file.  The Court has held that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody. Quirin, 22 Vet. App. at 397 , n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  As such, at the present time, the Board must apply the presumption of soundness to the Veteran's first period of active service.

The Veteran's audiological evaluations from April 2000 through June 2008 are as follows:

The results of the April 2000 exam were:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
10
15
25
30
LEFT
15
15
10
25
20
50

The results of his June 2004 exam were:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
5
15
30
30
LEFT
15
10
15
25
25
45

The results of the August 2005 exam were:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
20
10
20
25
40
LEFT
20
20
20
30
35
45

The results of the June 2008 exam are as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
15
15
25
40
x
LEFT
20
20
20
35
45
x

In this case, there are multiple periods of active duty.  Significantly, however, none of the above evaluations were official entrance or enlistment examinations corresponding to the Veteran's periods of active service.  The Veteran's service treatment records are incomplete.  While it is unclear whether the Veteran had official entrance examinations for each period of active service, as the service treatment records are incomplete, the presumption of soundness applies.  Quirin, 22 Vet. App. at 397 , n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  

The VA examiner stated that there were not any significant shifts in the Veteran's hearing during active service and that based upon his August 2005 examination that the hearing loss indicated during his June 2008 examination was not related to his active service.  

The Board notes that according to Department of Defense Hearing Conservation Instruction, Number 6055.12 (December 2010), "significant threshold shift (STS) constitutes a change in hearing threshold relative to the initial reference audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz, in either ear."  The June 2004 and August 2005 examinations show shifts of 10 dB for the left ear at 1000 and 4000 dB and a 10 dB shift of the Veteran's hearing at the 6000 level in the right ear.  

Additionally, the Veteran has credibly reported noise exposure during service from weapon and artillery fire, as well as, various aircraft.  As the examiner did not consider the correct legal standards or address the in-service shifts in thresholds another VA examination must be obtained.    

Accordingly, the case is REMANDED for the following action:

1. First, obtain all records from the Social Security Administration, to include all determinations of disability benefits and any underlying records used in reaching the determination.  The records should be associated with the claims folder.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available. 

2. Contact the Veteran for him to identify (and to provide any authorizations necessary to obtain medical records from) the emergency medical facility that is referenced in his private physician's March 29, 2006 treatment notes.  All efforts to obtain these records should be documented in the claims file. 

3. Once the prior development has been completed and any records obtained are associated with the claims file, schedule the Veteran for a VA examination to provide an opinion as to the etiology of the Veteran's current back condition.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition was incurred as a result of his active service.  The examiner should specifically discuss the Veterans complaints of back pain that were noted in March 2006 (approximately 2 months after separation from an extended period of active duty).  The examiner should also discuss records from his trip to the emergency room for back pain in March 2006 if these records have been associated with the claims file.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder condition.  The examiner should provide opinions as to the following: 

a. Whether any of current right shoulder condition is least as likely as not (a 50 percent or greater probability) the result of, caused by, or aggravated (permanently worsened) by his active service from July 1985 until December 1985 or from October 2001 until October 2002.  

b.  Did a right shoulder disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in October 2004?

c.  If the right shoulder disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from October 2004 until January 2006?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  

d.  Did a right shoulder disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in April 2009?

e.  If the right shoulder disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from April 2009 until May 2010?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  Particularly, the examiner should comment on the records from December 2006-2007. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his current headache disability.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headache condition was incurred as a result of any period of active service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

7. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his current bilateral hearing disability.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed hearing loss (other than left ear high frequency hearing loss) is due to noise exposure during the Veteran's first period of active service from July 1985 until December 1985.  

b.  Did a bilateral hearing loss disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in October 2001?

c.  If the hearing loss disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from October 2001 until October 2002?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  

d.  Did a bilateral hearing loss disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in October 2004?

e.  If the hearing loss disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from October 2004 until January 2006?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  The examiner should specifically comment on the threshold shift between the audiograms in June 2004 and August 2005.

f.  Did a bilateral hearing loss disability "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in April 2009?

g.  If the hearing loss disability clearly and unmistakably existed prior to service, was it "clearly and unmistakably" (obviously or manifestly) not aggravated by military service from April 2009 until May 2010?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.  


The Veteran's military occupational specialty, the objective medical findings in the service medical records, the Veteran's history of in-service and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.

The claims file should be reviewed in conjunction with these requests and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

8. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL`
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



